Case 2:16-cv-02805-MCA-LDW Document 204 Filed 06/18/19 Page 1 of 8 PageID: 8728



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


  ROOFERS’ PENSION FUND, Individually     Civil Action No. 2:16-cv-02805-MCA-LDW
  and On Behalf of All Others Similarly
  Situated,                               ECF Case
                                          Document Electronically Filed
                       Plaintiffs,

                  v.

  PAPA, et al.,

                       Defendants.

  CARMINGNAC GESTION, S.A.,               Civil Action No. 2:17-cv-10467-MCA-LDW

                       Plaintiff,

                  v.

  PERRIGO COMPANY PLC, et al.,

                       Defendants.

  FIRST MANHATTAN CO.,                    Civil Action No. 2:18-cv-02291-MCA-LDW

                       Plaintiff,

                  v.

  PERRIGO COMPANY PLC, et al.,

                       Defendants.

  HAREL INSURANCE CO., LTD., et al.,      Civil Action No. 2:18-cv-02074-MCA-LDW

                       Plaintiff,

                  v.

  PERRIGO COMPANY PLC, et al.,

                       Defendants.
Case 2:16-cv-02805-MCA-LDW Document 204 Filed 06/18/19 Page 2 of 8 PageID: 8729




  MANNING & NAPIER ADVISORS, LLC,        Civil Action No. 2:18-cv-00674-MCA-LDW

                      Plaintiff,

                 v.

  PERRIGO COMPANY PLC, et al.,

                      Defendants.

  MASON CAPITAL, L.P. AND MASON          Civil Action No. 2:18-cv-01119-MCA-LDW
  CAPITAL LTD.,

                      Plaintiffs,

                 v.

  PERRIGO COMPANY PLC, et al.,

                      Defendants.

  PENTWATER EQUITY OPPORTUNITIES         Civil Action No. 2:18-cv-01121-MCA-LDW
  MASTER FUND LTD., et al.,

                      Plaintiffs,

                 v.

  PERRIGO COMPANY PLC, et al.,

                      Defendants.

  TIAA-CREF INVESTMENT                   Civil Action No. 2:18-cv-08175-MCA-LDW
  MANAGEMENT, LLC, et al.,

                      Plaintiffs,

                 v.

  PERRIGO COMPANY PLC, et al.,

                      Defendants.
Case 2:16-cv-02805-MCA-LDW Document 204 Filed 06/18/19 Page 3 of 8 PageID: 8730




  NATIONWIDE MUTUAL FUNDS, et al.,       Civil Action No. 2:18-cv-15382-MCA-LDW

                      Plaintiffs,

                 v.

  PERRIGO COMPANY PLC, et al.,

                      Defendants.

  WCM ALTERNATIVES: EVENT-               Civil Action No. 2:18-cv-16204-MCA-LDW
  DRIVEN FUND, et al.,

                      Plaintiffs,

                 v.

  PERRIGO COMPANY PLC, et al.,

                      Defendants.

  HUDSON BAY MASTER FUND                 Civil Action No. 2:18-cv-16206-MCA-LDW
  LTD, et al.,

                      Plaintiffs,

                 v.

  PERRIGO COMPANY PLC, et al.,

                      Defendants.

  SCHWAB CAPITAL TRUST, et al.,          Civil Action No. 2:19-cv-03973-MCA-LDW

                      Plaintiffs,

                 v.

  PERRIGO COMPANY PLC, et al.,

                      Defendants.
Case 2:16-cv-02805-MCA-LDW Document 204 Filed 06/18/19 Page 4 of 8 PageID: 8731




  ABERDEEN CANADA FUNDS –                       Civil Action No. 2:19-cv-06560-MCA-LDW
  GLOBAL EQUITY FUND, et al.,

                         Plaintiffs,

                    v.

  PERRIGO COMPANY PLC, et al.,

                         Defendants.

        DEFENDANTS’ MEMORANDUM OF LAW IN RESPONSE TO MOTION
                  FOR ISSUANCE OF LETTER ROGATORY

  GREENBAUM, ROWE, SMITH                          SULLIVAN & CROMWELL LLP
   & DAVIS LLP                                    John L. Hardiman (pro hac vice)
  Alan S. Naar                                    Brian T. Frawley
  99 Wood Avenue South                            Michael P. Devlin (pro hac vice)
  Iselin, NJ 08830                                125 Broad Street
  (732) 476-2530                                  New York, NY 10004
                                                  (202) 558-4000
  FRIED, FRANK, HARRIS, SHRIVER
   & JACOBSON LLP                                 Attorneys for Defendant Judy Brown
  James D. Wareham (pro hac vice)
  James E. Anklam (pro hac vice)
  801 17th Street, NW
  Washington, DC 20006
  (202) 639-7000

  Samuel P. Groner (pro hac vice)
  One New York Plaza
  New York, NY 10004
  (212) 859-8000

  Attorneys for Defendant Perrigo Company plc

  GIBSON, DUNN & CRUTCHER LLP
  Reed Brodsky (pro hac vice)
  Aric H. Wu (pro hac vice)
  Marshall R. King
  200 Park Ave
  New York, NY 10166
  (212) 351-4000

  Attorneys for Defendant Joseph Papa
Case 2:16-cv-02805-MCA-LDW Document 204 Filed 06/18/19 Page 5 of 8 PageID: 8732



         Defendants Perrigo Company plc (“Perrigo”), Joseph Papa, and Judy Brown respectfully

 submit this memorandum of law and accompanying Declaration of James E. Anklam in response

 to the Motion for Issuance of Letter Rogatory seeking Belgian Court assistance to obtain

 documents and testimony from Marc Coucke by Lead Plaintiffs’1 and Plaintiffs in the multiple

 Individual Actions. Dkt. 191.

                                             INTRODUCTION

         On June 7, 2019, Lead Plaintiffs in the Class Action joined by multiple Plaintiffs in

 multiple Individual actions moved this Court to issue a letter rogatory to obtain information and

 testimony from Marc Coucke (“Coucke”). As explained in Lead Plaintiffs’ supporting

 memorandum of law, Defendants do not oppose the request and indeed intend to propound their

 own questions to Mr. Coucke. (See Dkt. 191 at 9.) In the interests of efficiency, see Fed. R. Civ.

 P. 1, Perrigo respectfully requests that this Court issue Lead Plaintiffs’ letter rogatory with the

 inclusion of the questions and exhibits attached as Schedule A to the Declaration of James E.

 Anklam dated June 17, 2019.

                                                ARGUMENT

         A primary consideration for a federal court when evaluating a request to issue a letter

 rogatory to obtain information from a witness outside of the United States is whether the

 information sought would be properly discoverable under the Federal Rules of Civil Procedure,

 i.e., whether the requesting party seeks non-privileged information that is relevant and that does

 not impose a burden disproportionate to the needs of the case. See Fed. R. Civ. P. 26; Lantheus

 Med. Imaging, Inc. v. Zurich Am. Ins. Co., 841 F. Supp. 2d 769, 776–77 (S.D.N.Y. 2012); see


 1
  Lead Plaintiffs consist of the following three groups: Migdal Insurance Company Ltd., Migdal Makefet Pension
 and Provident Funds Ltd. (collectively, “Migdal”), Clal Insurance Company Ltd., Clal Pension and Provident Ltd.,
 and Atudot Pension Fund for Employees and Independent Workers Ltd. (collectively, “Canaf-Clal”), and Meitav DS
 Provident Funds and Pension Ltd (“Meitav”).



                                                        1
Case 2:16-cv-02805-MCA-LDW Document 204 Filed 06/18/19 Page 6 of 8 PageID: 8733



 also Margulis v. Hertz Corp., Civil Action No. 14-1209 (JMV), 2016 WL 4009819, at *2 (D.N.J.

 July 25, 2016) (Falk, M.J.). Defendants agree that the issuance of a letter rogatory is appropriate

 provided all parties have an opportunity to submit questions to the witness. Defendants ask that

 this Court, in its discretion, permit the inclusion of additional requests by Defendants that are

 relevant to the claims and defenses in this matter and proportional to the needs of the actions.

 See Margulis, 2016 WL 4009819, at *2 (“Ultimately, the decision to issue letters rogatory is a

 discretionary one.”). Defendants seek information from Mr. Coucke on topics related to

 Plaintiffs’ proposed questions and in order to further elicit information from Mr. Coucke that is

 relevant to the issues raised in this action by Plaintiffs’ claims and the defenses.

        Like the Plaintiffs, Defendants would prefer if the deposition can be conducted in

 accordance with the usual practices under Fed. R. Civ. P. 30 and request that the letter rogatory

 so state. However, if the Belgian Court system does not provide for questioning by counsel for

 the parties, Defendants believe that Fed. R. Civ. P. 31 (deposition by written question) can be

 used as a substitute procedure. In this regard, Defendants propose that this Court request that the

 Belgian Court (if permissible under Belgian rules) keep the questions confidential until they are

 propounded to the witness during the proceeding. See Fed. R. Civ. P. 31(a)(3) & (5) and (b)

 (providing that the parties exchange the proposed questions in advance) and Fed. R. Civ. P.

 30(c)(3) (providing for delivery of the questions in a sealed envelope to the examining officer).

 This Court should also request that the deposition be taken by a method that results in a verbatim

 transcript of the questions asked and the responses given. Defendants also propose that the Court

 request that the examination occur in the presence of counsel for the parties (Belgian counsel and

 if possible U.S. counsel as well).




                                                   2
Case 2:16-cv-02805-MCA-LDW Document 204 Filed 06/18/19 Page 7 of 8 PageID: 8734



        In an effort to consolidate Plaintiffs’ and Defendants’ proposed requests to Mr. Coucke,

 Defendants have created a revised proposed letter rogatory for the Court’s review that contains

 the document requests (Plaintiffs’ Schedule A) and requests for examination and questions

 (Plaintiffs’ Schedule B) filed by Lead Plaintiffs on June 7, 2019 (Dkt. 200–03), along with

 Defendants requests for examination and questions (Defendants’ Schedule C). The exhibits for

 Plaintiffs’ questions can be found in their filing made on June 7, 2019. Defendants’ exhibits are

 attached to the Declaration of James E. Anklam filed herewith.

                                         CONCLUSION

        For these reasons, the Court should issue the letter rogatory proposed by Plaintiffs, as

 modified by Defendants, including Defendants’ additional questions, in accordance with the

 procedures described herein.




 Dated: June 17, 2019

                                              By: /s Alan S. Naar
                                                     Alan S. Naar

                                              GREENBAUM, ROWE, SMITH
                                               & DAVIS LLP
                                              Alan S. Naar
                                              99 Wood Avenue South
                                              Iselin, NJ 08830
                                              (732) 476-2530
                                              anaar@greenbaumlaw.com

                                              FRIED, FRANK, HARRIS, SHRIVER
                                               & JACOBSON LLP
                                              James D. Wareham (pro hac vice)
                                              James E. Anklam (pro hac vice)
                                              801 17th Street, NW
                                              Washington, DC 20006
                                              (202) 639-7000




                                                 3
Case 2:16-cv-02805-MCA-LDW Document 204 Filed 06/18/19 Page 8 of 8 PageID: 8735



                                    james.wareham@friedfrank.com
                                    james.anklam@friedfrank.com

                                    Samuel P. Groner (pro hac vice)
                                    One New York Plaza
                                    New York, NY 10004
                                    (212) 859-8000
                                    samuel.groner@friedfrank.com

                                    Attorneys for Defendant Perrigo Company plc


 Dated: June 17, 2019               By: /s Marshall R. King
                                           Marshall R. King

                                    GIBSON, DUNN & CRUTCHER LLP
                                    Reed Brodsky (pro hac vice)
                                    Aric H. Wu (pro hac vice)
                                    Marshall R. King
                                    200 Park Ave
                                    New York, NY 10006
                                    (212) 351-4000
                                    rbrodsky@gibsondunn.com
                                    awu@gibsondunn.com
                                    gjois@gibsondunn.com

                                   Attorneys for Defendant Joseph Papa


 Dated: June 17, 2019               By: /s Brian T. Frawley
                                           Brian T. Frawley

                                    SULLIVAN & CROMWELL LLP
                                    John L. Hardiman (pro hac vice)
                                    Brian T. Frawley
                                    Michael P. Devlin (pro hac vice)
                                    125 Broad Street
                                    New York, NY 10004
                                    (202) 558-4000
                                    hardimanj@sullcrom.com
                                    frawleyb@sullcrom.com
                                    devlinm@sullcrom.com

                                    Attorneys for Defendant Judy Brown




                                       4
                                                                             18831904
